Citation Nr: 1433339	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative variocele with ilio-inguinal nerve pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2006 rating decision issued by the Regional Office (RO) that granted the Veteran a temporary total rating for convalescence following surgery from March 1, 2006 to June 30, 2006, and continued the preexisting 20 percent rating thereafter.  A June 2012 rating decision granted another temporary total rating for convalescence following surgery from November 16, 2011 until December 31, 2011, and continued the 20 percent rating thereafter.  The Veteran is also service connected for a scar associated with the first surgery. The claim was previously before the Board in November 2011 and was remanded for additional development.  

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in July 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates that the Veteran had surgery to remove his left testicle in November 2011 due to continued pain from varioceles and hydroceles.  Per the instructions set forth in the Board's November 2011 remand, the Veteran was afforded a VA examination in February 2012.  That examination noted that the Veteran continued to have testicle area and abdominal pain, but no nerve or voiding dysfunction and no erectile dysfunction.  The examiner provided an addendum in May 2012 after review of the claims file, and recommended that the Veteran have a re-evaluation of his condition twelve months following the surgical procedure to allow adequate time for healing and to reach a new baseline in order to determine what actual residuals will remain as a result of the surgery.  The examiner noted that since the Veteran was still in the healing phase, it would be speculative to state what his new baseline would be and what, if any, residuals would occur.  According to documentation newly submitted by the Veteran (and not yet reviewed by the AOJ), he went to the emergency department in April 2013 with complaints of left lower quadrant pain which was thought to most likely be due to post-surgical scar tissue and further follow up was recommended, suggesting that additional post-surgical treatment records relevant to the Veteran's disability may also exist.

Given that the February 2012 examiner opined that his examination of the Veteran was inadequate to determine what if any residuals of the Veteran's disability would remain after healing from surgery due to the close proximity in time to the surgery, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any treatment received for his postoperative variocele with ilio-inguinal nerve pain since May 2012 and, in the case of any private treatment, to provide appropriate releases to enable VA to obtain the records.  If records are identified but cannot be obtained, this should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.  The Veteran should also be notified that he may submit the records himself.

2.  Afford the Veteran a new examination of his postoperative variocele with ilio-inguinal nerve pain.  The examiner should identify all symptoms and functional effects of the Veteran's disability, including but not limited to any vascular, nerve, or voiding problems relating to the post-operative variocele with ilio-inguinal nerve pain and/or to surgery for that disability including any scarring.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  In doing so, the RO should consider the diagnostic codes related to neurological and genitourinary conditions in addition to the current diagnostic code used to evaluate the Veteran's disability, including any surgical scars.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



